DREYFUS GOVERNMENT CASH MANAGEMENT FUNDS Certificate of Amendment The undersigned, Vice President of Dreyfus Government Cash Management Funds (the "Trust"), a trust with transferrable shares of the type commonly called a Massachusetts business trust, does hereby certify to the Secretary of State of the Commonwealth of Massachusetts that, pursuant to Article IX, Section 9, of the Trust's Amended and Restated Agreement and Declaration of Trust dated January 6, 1994 (the "Declaration of Trust") and by the affirmative vote of a majority of the Trustees of the Trust at a meeting duly called and held on April 7, 2016, the Declaration of Trust is amended to provide that the name of the following series of the Trust, as previously established and designated, is changed as follows: Old Name of Series New Name of Series Dreyfus Government Prime Cash Management Dreyfus Government Securities Cash Management This Certificate of Amendment to the Declaration of Trust shall become effective on April 15, 2016. /s/ Maureen E. Kane Maureen E. Kane, Vice President Dated: April 7, 2016 STATE OF NEW YORK ) : ss.: COUNTY OF NEW YORK ) On this 7th day of April, 2016, before me personally came Maureen E. Kane, to me personally known, who, being by me duly sworn, did say that she is a Vice President of the above-referenced Trust and who duly acknowledged to me that she had executed the foregoing instrument as her free act and deed on behalf of the Trust. /s/ Loretta Johnston Notary Public
